--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 


PROMISSORY NOTE


         April 12, 2007
Golden, Colorado


WHEREAS, the undersigned, Bella Trading Company, Inc., a Colorado corporation
(“Maker”), received Five Hundred Fifty Thousand Dollars ($550,000.00)
(“Principal”) from Berigan Portfolio, Inc. (“Payee”) as of the date of this
Promissory Note.


FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, the Maker hereby promises to pay to Payee the
Principal and any accrued interest, in lawful money of the United States of
America.


ARTICLE I.
PAYMENTS


1.1 Principal and Interest. There shall be annual interest of eight percent (8%)
on the Principal evidenced by this Promissory Note. Such interest shall accrue
as of the date that those funds were received by the Maker. The Principal
evidenced by this Promissory Note together with any accrued interest shall be
due and payable on demand by Payee. In the event that the Payee advances
additional funds to the Maker subsequent to the date of this Promissory Note,
then those additional funds shall be added to the Principal and shall due and
payable on the terms and subject to the conditions of this Promissory Note. All
payments shall be made in lawful money of the United States of America.


1.2 Manner of Payment. Payment of the indebtedness evidenced by this Promissory
Note shall be paid by check at such place as Payee shall designate to Maker in
writing. If payment of the indebtedness evidenced by this Promissory Note is due
on a day which is not a Business Day, such payment shall be due on the next
succeeding Business Day. “Business Day” means any day other than a Saturday,
Sunday or legal holiday in the State of Colorado.


1.3 Prepayment. Maker may prepay this Note in whole or in part on any date
without premium or penalty.


ARTICLE II.
DEFAULTS


2.1 Events of Default. The occurrence of any one or more of the following events
with respect to Maker shall constitute an event of default (“Event of Default”):


(a) In the event, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (a “Bankruptcy Law”), Maker shall (i) commence a voluntary
proceeding; (ii) consent to the entry of an order for relief against Maker in an
involuntary proceeding; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing Maker’s inability to pay its
debts as those debts become due.

 
1

--------------------------------------------------------------------------------

 



(b) In the event, a court of competent jurisdiction enters an order or decree
pursuant to any Bankruptcy Law that (i) is for relief against Maker in an
involuntary proceeding; (ii) appoints a trustee, receiver, assignee, liquidator
or similar official for Maker or substantially all of Maker’s properties; or
(iii) orders the liquidation of Maker, and in each event the order or decree is
not dismissed within one hundred twenty (120) days.


(c) In the event Maker fails to pay the Principal and any accrued interest (and
any additional amounts provided for under Article I, Section 1.1 of this
Agreement) evidenced by this Promissory Note upon demand by Payee.


2.2 Notice by Maker. Maker shall notify Payee in writing within ten (10) days
after the occurrence of any Event of Default of which Maker acquires knowledge.


2.3 Remedies. Upon the occurrence of an Event of Default (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance evidenced
by this Promissory Note immediately due and payable regardless of any prior
forbearance, and (ii) exercise any and all rights and remedies available to
Payee pursuant to applicable law, including, without limitation, the right to
collect from Maker the amount due pursuant to this Promissory Note. Maker shall
pay all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee’s exercise of any or all of its rights and remedies
pursuant to this Promissory Note, including, without limitation, reasonable
attorneys’ fees.


ARTICLE III.
MISCELLANEOUS


3.1 Severability. If any provision in this Promissory Note is determined by a
court of competent jurisdiction to be invalid or unenforceable, the other
provisions of this Promissory Note will remain in full force and effect. Any
provision of this Promissory Note determined by a court of competent
jurisdiction invalid or unenforceable only in part will remain in full force and
effect to the extent not determined to invalid or unenforceable.


3.2 Governing Law. This Promissory Note will be governed by the laws of the
State of Colorado, without regard to conflicts of laws principles.


3.3 Parties in Interest. This Promissory Note shall not be assigned or
transferred by Payee without the express prior written consent of Maker, except
by operation of law.


3.4 Section Headings, Construction. The headings of sections in this Promissory
Note are provided for convenience only and will not affect the construction or
interpretation of the provisions of this Promissory Note. All references to
“section” or “sections” refer to the corresponding section or sections of this
Promissory Note unless otherwise specified. All words used in this Promissory
Note will be construed to be of such gender or number as the circumstances
require.

 
2

--------------------------------------------------------------------------------

 
 
3.5 Entire Agreement. The Maker and Payee acknowledge and agree that this
Promissory Note is the complete and exclusive statement of the mutual
understanding of the parties and that it supersedes and cancels all previous
written and oral agreements and communications relating to the subject matter of
this Promissory Note.


IN WITNESS WHEREOF, Maker has executed and delivered this Promissory Note as of
the date first specified above.


Bella Trading Company, Inc.,
a Colorado corporation,
located at 2119 Arapahoe St.
Golden, CO 80401
 

        By: /s/ Sara Preston      

--------------------------------------------------------------------------------

Name: Sara Preston     Its: President    


 
 
3